DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to Applicant’s amendment submitted February 16, 2022.  Claims 1-9 are pending.  The amendments to the claims, specification, and abstract are acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roy Hom on March 7, 2022.
The application has been amended as follows: 
In claim 3, in the second line on page 10 of 18, insert a comma after “benzimidazole sulfonate” and delete “such as”
In the first line of claim 5, delete “claim 1,” and insert “claim 3,”
In claim 5, in the second to last line on page 12 of 18, insert a comma after “benzimidazole sulfonate” and delete “such as”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	The rejection of claim 3 under 35 U.S.C. 101 is withdrawn.
	The objection to the specification is withdrawn.
	The rejection of claims 1-3, 5, and 7 under 35 U.S.C. 112(b) is withdrawn.
	The closest prior art is Ezequiel (Nucleic Acids Symposium Series No. 52, 2008, pp. 633-634).  Ezequiel teaches the following compound on page 634 (the arrow was drawn by the examiner), but this compound contains the substituent -NH(C=O)iPr, while the compounds recited in claims 7-9 require an NH2 at that position.  Ezequiel does not teach the method recited in claim 1, which intermediate (II) also requires the NH2 substituent.

    PNG
    media_image1.png
    156
    226
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623